Title: To Alexander Hamilton from Caleb Swan, 19 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia May 19. 1800.
          
          Aagreeably to your letter of the 16th instant, I have examined the several payments made to Captain Ingersolls Company, and find they have been in perfect Conformity with the muster Rolls.
          The enclosed notes, and extracts from the muster Rolls will more fully Shew the manner in which these artificers have been borne and made up on  the rolls since July 1799, which was the time I commenced business here.
          I have the honor to be Very respectfully Sir Yr. Mo obt Sevt
          
            C: Swan PMG
          
          General Hamilton New York
        